Title: From George Washington to the Pennsylvania Navy Board, 2 March 1778
From: Washington, George
To: Pennsylvania Navy Board

 

Gentlemen,
Headquarters Valley Forge March 2d 1778

As the Gallies can now be of no service in the River, and the enemy have it in their power to get them into their possession, with all their cannon and stores, I beg leave strongly to recommend it to the Board, without delay, to evacuate them of their cannon and stores; and—removing these to a place of security, in some interior part of the country—to carry the Gallies up into some of the creeks, and have them sunk. If there should be any other vessels belonging to the state in the river, I would mean to comprehend them; and if there should be any stores at Bo⟨rden⟩ town, or other places on the river—these also ought to be removed to a place of safety. We can reap no advantage from keeping the Gallies, cannon and stores in such an exposed situation; and if they should fall into the hands of the enemy, which they would in all probability do; the gallies would be useful to them, and the cannon and stores would be no inconsiderable loss to us. I am Gentlemen Your most Obedt servant

Go: Washington

